STONE, 0. J.
We have had several statutes securing to married women their separate estates. The act of 1850, substantially conformed to by the Code of 1852, materially modified the act of 1848. Yet, we have held that estates acquired under the former statute, and held February 13th, 1850 — Sess. Acts, 63 — the time when the later statute was approved, passed immediately under its provisions, and thenceforth were governed by them. Such was the statutory provision. — Rev. Code, § 2388; Code of 1876, § 2722; Cannon v. Turner, 32 Ala. 483; Warfield v. Ravisies, 38 Ala. 518. So, property acquired by the wife under either of the former statutes, and held on the 28th of February, 1887 (the date of our latest enactment on the subject), passed immediately under the dominion of the act “to define the rights and liabilities of husband and wife,” and thereafter was governed by its provisions.. — Sess. Acts 1886-87, p. 80; Code of 1886, §§ 2341 to 2356; Rooney v. Michael, 84 Ala. 585.
In May, 1883, Caine and wife conveyed the lands in controversy to B. E. Grace, husband of Annie E., on a recited consideration of eight hundred dollars paid. In January, 1885, B. E. Grace, reciting a consideration of one hundred and fifty dollars, which his wife had lent him, her statutory separate estate, conveyed the lot in controversy by deed, directly to her. Under all our rulings, a deed of land, at that time, from the husband directly to his wife, was absolutely void at law, and conveyed no title. This left the legal title in the husband, but conveyed an equity to the' wife, if the transaction was otherwise free from valid objection. But, so far as legal rights and remedies were concerned, the title was in the husband, who alone could sue or defend at law. Powe v. McLeod, 76 Ala. 418; McMillan v. Peacock, 57 Ala. 127; Helmetag v. Frank, 61 Ala. 67; Warren v. Jones, 68 Ala. 449; Carrington v. Richardson, 79 Ala. 101.
If the legal title to the lot in controversy had remained in B. E. Grace until the approval of the act of February 28, 1887, the question of transmuting her equity into a right to maintain or defend an action at law, would have pertained only to filie remedy, not to the title. That statute, as we have seen, converted her equity into a right to sue at law. Edwards v. Williamson, 70 Ala. 145. But the legal title did not remain in B. E. Grace. Upon a judgment rendered in favor of Medlin, against B. E. Grace and others, an execution was issued, received and levied by the sheriff, and the *580lot in controversy sold under the execution, and purchased by Mrs. Maxwell, the appellant. In March, 1886, the sheriff executed a deed to her, which conveyed all the title that was in B. E. Grace. This, as we have seen, was then a legal title, while the claim of Mrs. Grace was, at the most, an equity. At any time between that conveyance — March, 1886 — and February 28, 1887, Mrs. Maxwell could have recovered the property from Mrs. Grace, because, in a court of law, the legal title dominates the equitable. — Carrington v. Richardson, 79 Ala. 101.
If the statute of February 28, 1887, had not been enacted, no one would contend that Mrs. Grace could recover the lot of Mrs. Maxwell, in an action at law. Can legislation devest a legal title out of one, and vest it in another ? This would not be due process of law. — Ala. Gold Life Ins. & Trust Co. v. Boykin, 38 Ala. 510; Robertson v. Bradford, 70 Ala. 385; Wetsler v. Kelly, 83 Ala. 440.
The jury ought to have been instructed to find for the defendant.
Reversed and remanded.